Per Curiam,
The plaintiff’s claim to recover the value of his interest in his father’s estate was met by his own written agreement of sale to defendant. Plaintiff himself was the only witness produced to avoid the effect of the writing, and this was totally insufficient to establish a trust or authorize the submission of the question of reformation of the contract to the jury.
Recognizing the force of this objection, counsel argue that the previous transactions between the parties had established a relation of trust and confidence which put upon the defendant the burden of showing that the agreement was fair, the price adequate, and the plaintiff properly informed of the facts and his rights. The learned judge below, however, properly held that the evidence was insufficient for this purpose. The defendant, though an attorney at law, was not attorney for plaintiff *196when he acquired title. By agreement among the heirs, defendant had bought in the property for them at an orphans’ court sale in 1894 at a nominal price, but this sale was set aside upon objections, among others, of this plaintiff; and at the subsequent sale, defendant, who had in the meantime bought the interests of most of the heirs, including the plaintiff who was in haste to realize his interest in money, purchased the property in his own right as the highest bidder for its full value. Whatever relation of trust had previously existed was completely terminated by that sale.
Judgment affirmed.